Exhibit 10.2
Execution Version


THIRD AMENDMENT TO THE
ENBRIDGE SUPPLEMENTAL PENSION PLAN FOR UNITED STATES EMPLOYEES
(As Amended and Restated Effective January 1, 2005)
Pursuant to Section 8.1 of the Enbridge Employee Services, Inc. Employees’
Supplemental Plan, as amended (the “Supplemental Plan”), and the authority
delegated to it by the Board of Directors of Enbridge Employee Services, Inc.
(the “EESI Board”), the Human Resources & Compensation Committee of the Enbridge
Inc. Board of Directors (the “HRCC”) has approved, confirmed, and adopted this
Third Amendment at a meeting of the HRCC held on the 1st day of August 2017, at
which a quorum was present.
PART I: CROSS-REFERENCES
1.Effective as of January 1, 2018, Section 3(a)(i)(F) of the Supplemental Plan
is amended to replace “Section 1.1(s)(i)(A) and 1.1(s)(ii)(A)” with “Section
1.1(u)(i)(A) and 1.1(u)(ii)(A)” wherein it appears.
2.    Effective as of January 1, 2018, Section 3(b)(i)(F) of the Supplemental
Plan is amended to replace “Section 1.1(s)(i)(B) and 1.1(s)(ii)(B)” with
“Section 1.1(u)(i)(B) and 1.1(u)(ii)(B)” wherein it appears.
3.    Effective as of January 1, 2018, Section 3(b)(i)(G) of the Supplemental
Plan is amended to replace “(as determined pursuant to (E) above)” with “(as
determined pursuant to (F) above)” wherein it appears.
4.    Effective as of January 1, 2018, the final paragraph of Section 3(b) of
the Supplemental Plan is amended to replace “subparagraph (i)(A)(x) and (ii)”
with “subparagraphs (i)(A)(1) and (2)” wherein it appears, and to replace
“subparagraphs (i)(A)(x) and (ii)” with “subparagraphs (i)(A)(1) and (2)”
wherein it appears.
PART II: BENEFIT CHANGES
1.    Effective as of January 1, 2018, Section 1.1(e) of the Supplemental Plan
is hereby deleted and replaced, in its entirety, with the following new Section
1.1(e):
(e) “Average Final Pay” for periods on and after January 1, 2018 has the same
meaning as in the Qualified Plan. For periods prior to January 1, 2018, “Average
Final Pay” has the same meaning as in the Qualified Plan, except that, in
determining the amount of Average Final Pay for a Senior Management Employee who
received benefits from an Affiliate’s long term disability program, Base Pay
shall be deemed to have continued in the amount equal to the Participant’s Base
Pay in effect immediately prior to the incurrence of the disability and shall be
adjusted annually according to increases in the U.S. Consumer Price Index, up to
a maximum of 5% per year.
2.    Effective as of January 1, 2018, Section 3(b)(i)(E) of the Supplemental
Plan is hereby deleted and replaced, in its entirety, with the following new
Section 3(b)(i)(E):
(E) with respect to a Participant who terminates employment with all Affiliates:
(1) on or after the date on which he attains age 55, any adjustment for early
benefit commencement under the Qualified Plan did not exceed ¼ of 1% for each
month by which the Participant’s age at the Benefit Commencement Date precedes
age 60; or
(2) prior to the date on which he attains age 55:


1

--------------------------------------------------------------------------------




(i) with respect to the portion of the benefit described in Section 3(b)(i)
attributable to Credited Service prior to January 1, 2018, any adjustment for
early benefit commencement under the Qualified Plan did not exceed ¼ of 1% for
each month by which the Participant’s age at the Benefit Commencement Date
precedes age 60; and
(ii) with respect to the portion of the benefit described in Section 3(b)(i)
attributable to Credited Service on or after January 1, 2018, any adjustment for
early benefit commencement under the Qualified Plan did not exceed ½ of 1% for
each month by which the Participant’s age at the Benefit Commencement Date
precedes age 65;
3.    Effective as of January 1, 2018, Section 4.2 of the Supplemental Plan is
hereby deleted and replaced, in its entirety, with the following new Section
4.2:
4.2 Cost of Living Supplements. The amount of each periodic benefit payment to a
Participant, as determined pursuant to Section 4.1, shall be increased to
reflect a cost of living adjustment at the same time and in the same manner as
under the Qualified Plan, but only with respect to that portion of the benefit
which is attributable to Credited Service accrued before January 1, 2018. No
cost of living adjustment shall be applied to that portion of the benefit that
is attributable to Credited Service accrued on or after January 1, 2018. The
benefit payable under this Section 4.2 applies to all Participants under the
Plan, regardless of whether the Participant is entitled to a cost of living
adjustment under the Qualified Plan.
4.    Effective as of January 1, 2018, Section 5.3(d) of the Supplemental Plan
is hereby deleted and replaced, in its entirety, with the following new Section
5.3(d):
(d) Cost of Living Supplements. The amount of each periodic payment to a
Surviving Spouse or Beneficiary, as determined pursuant to paragraph (c) above,
that is attributable to Credited Service accrued before January 1, 2018, shall
be increased to reflect a cost of living adjustment at the same time and in the
same manner as under the Qualified Plan.
5.    Effective as of January 1, 2018, Section 9.9 of the Supplemental Plan is
hereby deleted and replaced, in its entirety, with the following new Section
9.9:
9.9    Entire Agreement    . Except as provided in Addendum C, the terms and
conditions set forth herein constitute the entire understanding of the Company
and the Participants with respect to the matters addressed herein.
6.    Effective as of January 1, 2018, Addendum C of the Supplemental Plan is
hereby deleted and replaced, in its entirety, with the following new Addendum C:
Special Negotiated Benefits
The Company may from time to time provide special benefits for one or more of
its employees in addition to the benefits provided to him or her under the Plan
and the Qualified Plan. In such case, the Company may, by separate agreement,
set out the terms of that special benefit and may specify that the special
benefit is provided under the Plan. The employee entitled to receive the special
benefit shall be considered to be a Participant in the Plan, and the terms of
the Plan shall apply to him or her except to the extent expressly specified in
the separate agreement. For purposes of clarity, the term


2

--------------------------------------------------------------------------------




“separate agreement,” as used in this Addendum C, includes (but is not limited
to) any executive employment agreement, letter, or memorandum of understanding
signed by the Participant and a duly authorized representative of either the
Company or Enbridge Inc., which sets out the terms of the special benefit
payable to or on behalf of the Participant under the Plan. Unless otherwise
expressly stated in the separate agreement, any special benefit payable under
the Plan pursuant to such separate agreement shall be paid in accordance with
the rules set forth herein pertaining to the time and manner of payment of Plan
distributions.
As amended hereby, the Supplemental Plan is hereby specifically ratified and
reaffirmed in its entirety.
To record this Third Amendment, the undersigned delegate of the HRCC, pursuant
to authorization of the HRCC, hereby confirms and executes the Third Amendment
on this 15th day of December 2017.
By:

Marc Weil, VP and Chief HR Officer
on behalf of the
Human Resources & Compensation Committee of the Enbridge Inc. Board of Directors





3